Order entered August 10, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00143-CR

                               TORRY GOODSON, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. F13-62599-K

                                           ORDER
       We REINSTATE this appeal.

       Appellant’s brief was due May 21, 2016. By postcard dated May 24, 2016, the Court

notified appellate counsel Jeffrey Buchwald the brief had not been filed and directed him to file

an extension motion along with the brief within ten days. When counsel did not do so, we abated

this case for findings regarding why appellant’s brief had not been filed. We ADOPT the trial

court’s July 25, 2016 findings that Jeffrey Buchwald has been unable to finish the brief in this

case because of his workload and that he should be given forty-five additional days in which to

file the brief. Therefore, we ORDER appellant’s brief filed no later than September 8, 2016.
       We caution Mr. Buchwald that further extensions will not be granted. Should he fail to

file a brief by September 8, 2016, the Court will remove Mr. Buchwald as counsel and order the

trial court to appoint new appellate counsel.

                                                  /s/    ADA BROWN
                                                         JUSTICE